Citation Nr: 1011354	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  03-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hematuria (claimed 
as blood in urine).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned in February 2006.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.

These claims were previously remanded by the Board in May 
2006 and April 2007 for additional development.  The May 2006 
decision also reopened the Veteran's claim for service 
connection for hematuria, based on the receipt of new and 
material evidence. 


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss.

2.  Evidence received since the June 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for bilateral hearing loss.

3.  The evidence of record does not reflect that tinnitus is 
currently diagnosed.

4.  The post-service evidence of record shows evidence of 
hematuria on laboratory testing.

5.  Hematuria, in and of itself, is a laboratory finding and 
is not a disability for VA purposes.

6.  The evidence of record does not reflect that a chronic 
kidney disorder is currently diagnosed.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 20.300 (2009).

2.  Evidence received subsequent to the June 2002 decision, 
with respect to service connection for bilateral hearing 
loss, is not new and material; the claim for service 
connection for bilateral hearing loss, is therefore not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2009).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Hematuria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The RO originally considered and denied the Veteran's claim 
for service connection for bilateral hearing loss in June 
2000.  At that time, his claim was denied due to the fact 
that his service treatment records were negative for a 
diagnosis of hearing loss, and because he was not diagnosed 
with hearing loss within one year of separation.  The Veteran 
attempted to reopen his claim for service connection in May 
2002.  In June 2002, the RO continued the prior denial, 
finding that new and material evidence had not been received 
to reopen the Veteran's claim, and that evidence of record 
did not demonstrate a diagnosis of hearing loss in accordance 
with 38 C.F.R. § 3.385.  The Veteran did not perfect an 
appeal to that decision.  Therefore, the June 2002 rating 
decision is final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss became manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.    

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

The Board further notes that prior unappealed decisions are 
final.  However, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2009).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the most recent final 
decision, in June 2002, included service treatment records 
and private treatment reports (not related to hearing loss).  
Since the prior final denial, new evidence has been added to 
his claims file.  The Veteran's file now contains additional 
private treatment reports, a February 2006 Board hearing 
transcript, SSA medical records, and a November 2006 VA 
genitourinary examination with supplemental opinions.

As noted above, the Veteran's claim for service connection 
was originally denied in June 2002 because evidence of record 
did not demonstrate that the Veteran was diagnosed with 
hearing loss during service, or within one year after 
separation, and because the record is silent for a current 
diagnosis of hearing loss in accordance with 38 C.F.R. § 
3.385.  

As such, the additional private medical reports, VA 
examination, SSA records, and the February 2006 Board hearing 
transcript are new, in that they were not of record at the 
time of the prior, final denial in June 2002.  However, the 
Board finds that the new evidence of record is not material 
as to the issue on appeal, in that by itself or when 
considered with previous evidence of record, the additional 
evidence does not indicate a current diagnosis of hearing 
loss in accordance with 38 C.F.R. § 3.385, nor a possible 
nexus between any current hearing loss disability and the 
Veteran's period of active service.  Moreover, during his 
Board hearing, he testified that he had hearing tests 
performed in the past, but that none of the examiners told 
him that his hearing was impaired.  See Testimony, pp. 14-15.

Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder and the other more 
recent evidence, does not raise a reasonable possibility of 
substantiating the claim.  Therefore, with regard for the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss, new and material evidence has not 
been received since the RO's June 2002 decision, and the 
Veteran's claim is therefore not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (2009).


II.  Service Connection

In this case, the Veteran claimed that he suffers from 
hematuria and tinnitus, and he  has attributed each of these 
disorders to his period of service.  

As noted above, in order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson.

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

Initially, the Board notes that "disability" means an 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1 
(2009); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Hematuria, or blood in the urine, represents a 
clinical finding and not a disability for VA purposes.  Cf. 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities; they are, therefore, not disabling 
entities for which compensation is payable under VA's rating 
schedule).

During the Veteran's period of service, a May 2, 1967, 
service treatment report noted  diagnosis of hematuria, with 
no disease.  On separation, hematuria was not noted, nor was 
a kidney disorder.  See Examination report, April 26, 1967.

Post-service, a December 1990 private treatment record noted 
a history of a kidney stone.  A private report from June 1998 
noted an in-service report regarding a small amount of blood 
on urinalysis, but not gross hematuria.  The Veteran reported 
that his urine looked slightly dark 6 months prior, but that 
he was uncertain as to whether blood was present.  Following 
a urinalysis, urine was yellow, clear, protein 1+, otherwise 
negative.  

The Veteran was afforded a VA examination for compensation 
purposes in November 2006.  The examiner noted a review of 
the claims file.  At that time, the Veteran reported urine 
that was "Coca-Cola colored."  The Veteran did not report 
any significant discomfort with urination, and, despite the 
December 1990 report, he claimed that he had never been 
diagnosed with kidney stones or urinary tract infections.  
Following an examination, he was diagnosed with microscopic 
hematuria.  See Examination report, November 2006.  

In April 2007, the Veteran was diagnosed with a urinary tract 
infection by a private provider.  Hematuria was noted, and 
the provider stated that hematuria can be caused by 
infections, among other disorders.  The Veteran was advised 
to drink plenty of clear fluids, as well as cranberry juice.  
See Report, April 12, 2007.

In November 2007, the VA examiner of November 2006 provided a 
supplemental opinion.  The single in-service notation of 
blood in the urine was noted, as was the negative finding 
when re-tested.  It was noted that the November 2006 
examination was negative for kidney damage, a kidney tumor, 
or any complications of kidney disease.  The examiner further 
noted that microscopic amounts of blood in the urine had been 
reported on only two occasions over the past 40 years.  The 
examiner stated that there was no evidence of protein in the 
urine to suggest a medical kidney disorder, nor any reports 
that the Veteran had been evaluated for kidney disease, or 
blood in the urine, with more than a prostate examination.  
Therefore, the examiner opined that it was unlikely that the 
Veteran's microscopic hematuria was due to a chronic 
genitourinary disorder, and that it was equally unlikely that 
those occasions of hematuria were related to a disease or 
injury incurred during active service, to include the single 
finding on discharge.  See Opinion, November 2007.

A private report from July 2009 was positive for blood in 
urine.  The Veteran was diagnosed with another urinary tract 
infection.  See Report, July 6, 2009.  One week later, the 
Veteran was diagnosed with left ureteral stenosis, and he 
underwent a left ureteroscopy with biopsy, a left stent 
placement, and the removal of the left percutaneous 
nephosotomy tube.  See Report, July 15, 2009.

In December 2009, a second addendum opinion was provided in 
reference to the November 2006 VA examination.  The Veteran 
reported blood in the urine, intermittently, since 
separation.  Dysuria, weight loss, frequency, incontinence, 
kidney stones, and infections were not reported.  Prior 
treatment for urethritis, in 1998, was noted.  The examiner 
noted the Veteran's diagnosis of stenosis and his resulting 
medical procedure.  The Veteran was again diagnosed with 
microscopic hematuria, transient, cause not known.  Again, 
the examiner opined that it was unlikely that the report of a 
trace of blood on a single specimen in 1967 was due to a 
kidney disease or condition, as the Veteran has not been 
found to have a worsening of the bleeding or any impairment 
of kidneys or cancer since that time.  It was further noted 
that the recent trace of blood was most likely related to the 
urethral stenosis, and was relieved after correction.  See 
Opinion, December 2009.

Therefore, there is no evidence of a chronic kidney disorder 
in service or at present.  See Opinion, December 2009.  
Further, as noted above, hematuria in and of itself is a 
laboratory finding, and not a disease for VA rating purposes.  
The evidence also fails to demonstrate that any current 
diagnosis of hematuria was the result of the Veteran's period 
of active service.  Instead, the VA examiner ruled that 
hematuria is most likely the result of stenosis, which was 
not diagnosed in service.  As such, entitlement to service 
connection for hematuria is not warranted.

With regard to the issue of service connection for tinnitus, 
there is no documented evidence of a diagnosis of this 
disorder.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, without a 
current diagnosis of tinnitus, the Veteran lacks the evidence 
necessary to substantiate a claim for service connection for 
this disorder.  As such, Hickson element 1 has not been met.

However, insofar as the Veteran is competent to state that he 
currently suffers from ringing in the ears (discussed in 
detail below), the Board notes that the Veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for this disorder.  The discharge examination 
was "Normal" with regard to the ears and the Veteran did 
not note any ringing in the ears on his report of medical 
history.  See VA Standard Forms 88 and 89, April 26, 1967.  
As such, evidence of an in-service injury or disease (Hickson 
element 2) is therefore not shown.

For the sake of being thorough, the Board will now address 
Hickson element 3.  Post service, the record contains no 
objective evidence of sufficient probative weight that 
establishes an etiological nexus linking his claimed disorder 
directly to his military service.  There is simply no medical 
opinion that confirms that the Veteran's disorder exist, much 
less an opinion that relates current complaints of tinnitus 
to the Veteran's active service.



The Veteran testified before the undersigned during a Board 
hearing held in February 2006.  The Veteran testified that 
his tinnitus was the result of constant exposure to artillery 
fire.  He noted that he had hearing protection, but that he 
was unable to wear it for fear of missing a command.  
Regarding blood in the urine, the Veteran stated that this 
has been a problem ever since service.  The Veteran testified 
that, although he was seeing a urologist, he had not received 
a definitive opinion regarding the cause of his hematuria.  
See Transcript, pp. 10-12, 18.

As to the Veteran's statements in support of his claim, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

It is true that the Veteran is competent to state that he 
experiences ringing in the ears.  In this case, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as an ringing in the ears or darkly-colored 
urine.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, he is not competent to render the diagnoses 
that his complaints are the result of his period of active 
duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In sum, the competent evidence does not establish that the 
Veteran's claimed disorders had their onset in service, or 
are etiologically related to service.  The record establishes 
that, approximately 32 years after separation, the Veteran 
claimed service connection for the conditions discussed 
herein.  This significant lapse of time is highly probative 
evidence against the Veteran's claim of a nexus between his 
claimed disorders and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post- service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the Veteran's record 
does not contain medical evidence to demonstrate that he has 
a current diagnosis of tinnitus or any chronic kidney 
disorder.  Finally, there is no competent medical evidence to 
demonstrate that the Veteran's hematuria is linked, in any 
way, to his period of active duty.  Therefore, the Veteran's 
claims for service connection for tinnitus and hematuria must 
be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claims, and they must be denied.

III. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in May 
2007 informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
letter also contained notice with regard to the assignment of 
a disability rating and effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  Following two Board remands, 
adequate Kent notice was provided prior to the December 2009 
SSOC.  The Board notes that the May 2007 letter noted which 
types of evidence would qualify as "new and material," and 
each listed the appropriate issue currently on appeal.  The 
letter also informed the Veteran as to the reason for the 
prior denial of his service connection claim.  

Although notice was received after the initial denial of the 
Veteran's claims, the Court and the Federal Circuit have 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole - is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Pursuant to a May 2006 Board remand, 
additional medical records, as well as records from the 
Social Security Administration (SSA) were obtained.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, 
with regard to the Veteran's claim for service connection for 
bilateral hearing loss, the Board notes that new and material 
evidence must be presented with which to reopen any 
previously denied claims, before VA has a duty to provide an 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has 
determined, de novo, that new and material evidence has not 
been received, a VA examination is not necessary prior to 
adjudication.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As to the Veteran's claim for service connection for 
hematuria, the Veteran was afforded a VA examination 
pertaining to his claim for service connection in November 
2006.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, supplemental 
opinions were provided in November 2007 and December 2009 to 
specifically address pertinent evidence of record.  As such, 
the VA examination and supplemental opinions obtained in this 
case are adequate, as they were predicated on a reading of 
pertinent medical records and are responsive to the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to this issue has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The opinions are thorough 
and supported by the record.  The opinions noted above are 
therefore adequate upon which to base a decision.  

Regarding the Veteran's tinnitus claim, the Board has 
considered whether a VA medical examination should be 
obtained prior to the adjudication of the Veteran's claim.  
See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).  In 
this case, the Board finds that a VA examination is not 
necessary to determine whether the Veteran's claimed tinnitus 
is related to his period of honorable service, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained above, there is no competent medical 
evidence of a current diagnosis of tinnitus, or indication of 
a medical nexus between current complaints of ringing in the 
ears and his period of service.  In light of these findings, 
the second and third prongs of McLendon have not been met.  A 
medical nexus opinion, under the circumstances presented in 
this case, is not warranted, as there is no competent 
evidence that any of the Veteran's claimed disorder is 
related to his period of active service.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court with regard to this 
issue.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for blood in the urine is 
denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence has not been received sufficient to 
reopen a claim of entitlement to service connection for 
hearing loss.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


